Exhibit 10.3

TERADATA NEW EMPLOYEE STOCK INDUCEMENT PLAN

(Effective June 1, 2020)

 

  1.

Establishment, Purpose, Duration.

(a) Establishment. Teradata Corporation (the “Company”) hereby establishes the
Teradata New Employee Stock Inducement Plan (the “Plan”), effective as of
June 1, 2020 (the “Effective Date”). Definitions of capitalized terms used in
the Plan are contained in Section 2 of the Plan.

(b) Purpose. The purpose of the Plan is to (i) provide a material inducement for
certain individuals to commence employment with the Company within the meaning
of Rule 303A.08 of the NYSE Listed Company Manual and (ii) provide such
individuals incentives and rewards for superior performance.

(c) Duration. No Award may be granted under the Plan after the day immediately
preceding the third (3rd) anniversary of the Effective Date, or such earlier
date as the Board (via action by a majority of the “independent directors”
within the meaning of applicable rules of any securities exchange upon which
Shares are listed) shall determine. The Plan will remain in effect with respect
to outstanding Awards until no Awards remain outstanding.

 

  2.

Definitions. As used in the Plan, the following definitions shall apply.

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

“Award” means a Stock Option, Stock Appreciation Right, Restricted Share,
Restricted Share Unit or Other Share-Based Award granted pursuant to the terms
and conditions of the Plan.

“Award Agreement” means either: (a) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award; or (b) a statement, either in
written or electronic format, issued by the Company to a Participant describing
the terms and provisions of such Award, which need not be signed by the
Participant.

“Board” means the Board of Directors of the Company.

“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement or
plan, if any, between (or covering) the Participant and the Company or
Subsidiary. If the Participant is not a party to or covered by an employment,
severance or similar agreement or plan with the Company or a Subsidiary in which
such term is defined, then unless otherwise defined in the applicable Award
Agreement, “Cause” shall mean (a) conviction of the Participant for committing a
felony under



--------------------------------------------------------------------------------

federal law or the law of the state in which such action occurred,
(b) dishonesty in the course of fulfilling the Participant’s duties to the
Company or a Subsidiary, (c) failure on the part of the Participant to perform
substantially such Participant’s duties to the Company or a Subsidiary in any
material respect, (d) a material violation of the Company’s ethics and
compliance program, or (e) before a Change in Control, such other events as
shall be determined by the Committee and set forth in a Participant’s Award
Agreement. Notwithstanding any other provision of the Plan to the contrary,
following a Change in Control, any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.

“Change in Control” means, unless otherwise provided in the applicable Award
Agreement, the occurrence of any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of below; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or

 

2



--------------------------------------------------------------------------------

through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, fifty percent (50%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction; and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“CIC Severance Plan” means the Teradata Change in Control Severance Plan, as the
same may be amended from time to time, or any successor plan thereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation and Human Resource Committee of the Board or
its successor. The Committee shall consist of two or more members of the Board,
each of whom is a “non-employee director” within the meaning of Rule 16b-3
promulgated under the Exchange Act and an “independent director” within the
meaning of applicable rules of any securities exchange upon which Shares are
listed.

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee. In no event shall the Date
of Grant be earlier than the Effective Date.

“Effective Date” has the meaning given such term in Section 1(a).

“Employee” means any employee of the Company or a Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the NYSE or other principal exchange on which Shares
are then trading, if any, or if there are no sales on that date, on the next
preceding trading day during which a sale occurred; (b) if the Shares are not
reported on a principal exchange or national market system, the average of the
closing bid and

 

3



--------------------------------------------------------------------------------

asked prices last quoted on that date by an established quotation service for
over-the-counter securities; or (c) if neither (a) nor (b) applies, (i) with
respect to Stock Options, Stock Appreciation Rights and any Award of stock
rights that is subject to Section 409A of the Code, the value as determined by
the Committee through the reasonable application of a reasonable valuation
method, taking into account all information material to the value of the
Company, within the meaning of Section 409A of the Code, and (ii) with respect
to all other Awards, the fair market value as determined by the Committee in
good faith.

“Good Reason” means, if the Participant is a participant in the CIC Severance
Plan or is subject to a Severance Policy that defines “Good Reason”, “Good
Reason” as defined in the CIC Severance Plan or the Severance Policy, as
applicable, or, if the Participant is not a participant in the CIC Severance
Plan or a Severance Policy that defines “Good Reason”, “Good Reason” as defined
in any employment, severance or other agreement with the Company or a Subsidiary
to which the applicable Participant is a party. If “Good Reason” is not defined
in accordance with the foregoing sentence, “Good Reason” shall have no
application in this Plan.

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

“NYSE” means the New York Stock Exchange.

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

“Participant” means any Employee who meets the eligibility requirements set
forth in Section 5 and who holds one or more outstanding Awards.

“Performance Objectives” means the performance objective or objectives
established by the Committee pursuant to the Plan. Any Performance Objectives
may relate to the performance of the Company or one or more of its Subsidiaries,
divisions, departments, units, functions, partnerships, joint ventures or
minority investments, product lines or products, or the performance of the
individual Participant. The Performance Objectives may be made relative to the
performance of a group of comparable companies, or published or special index
that the Committee, in its sole discretion, deems appropriate, or the Company
may select Performance Objectives as compared to various stock market indices.
Performance Objectives may be stated as a combination of the listed factors. Any
Performance Objectives that are financial metrics may be determined in
accordance with United States Generally Accepted Accounting Principles (“GAAP”),
if applicable, or may be adjusted when established to include or exclude any
items otherwise includable or excludable under GAAP.

“Plan” has the meaning given such term in Section 1(a).

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

 

4



--------------------------------------------------------------------------------

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

“SEC” means the United States Securities and Exchange Commission.

“Severance Policy” means a severance policy maintained by the Company or a
Subsidiary.

“Share” means a share of common stock of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 15.

“Stock Appreciation Right” means a right granted pursuant to Section 7.

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6.
Stock Options shall be Nonqualified Stock Options.

“Subsidiary” means any corporation or other entity in which the Company owns,
directly or indirectly, a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.

“Substitute Awards” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.

 

  3.

Shares Available Under the Plan.

(a) Shares Available for Awards. The maximum number of Shares that may be issued
or delivered pursuant to Awards under the Plan shall be 550,000. Shares issued
or delivered pursuant to an Award may be authorized but unissued Shares,
treasury Shares, including Shares purchased in the open market, or a combination
of the foregoing. The aggregate number of Shares available for issuance or
delivery under the Plan shall be subject to adjustment as provided in
Section 15.

(b) Share Usage. In addition to the number of Shares provided for in
Section 3(a), the following Shares shall be available for Awards under the Plan:
(i) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares and the
release of the “substantial risk of forfeiture” under Section 83 of the Code, if
applicable; (ii) Shares covered by an Award that is settled only in cash, and
(iii) Shares withheld by the Company or any Subsidiary to satisfy a tax
withholding obligation.

(c) Prohibition of Share Recycling. Notwithstanding the foregoing, the following
Shares issued or delivered under this Plan shall not again be available for
grant as described above: (i) Shares tendered in payment of the exercise price
of a Stock Option; and (ii) Shares that are repurchased by the Company with
Stock Option proceeds. Without limiting the

 

5



--------------------------------------------------------------------------------

foregoing, with respect to any Stock Appreciation Right that is settled in
Shares, the full number of Shares subject to the Award shall count against the
number of Shares available for Awards under the Plan regardless of the number of
Shares used to settle the Stock Appreciation Right upon exercise.

 

  4.

Administration of the Plan.

(a) In General. The Plan shall be administered by the Committee. Except as
otherwise provided by the Board, the Committee shall have full and final
authority in its discretion to take all actions determined by the Committee to
be necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate.

(b) Determinations. The Committee shall have no obligation to treat Participants
or eligible Participants uniformly, and the Committee may make determinations
under the Plan selectively among Participants who receive, or Employees who are
eligible to receive, Awards (whether or not such Participants or eligible
Employees are similarly situated). All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Participants and their estates and beneficiaries.

(c) Authority of the Board. The Board (via action by a majority of the
“independent directors” within the meaning of applicable rules of any securities
exchange upon which Shares are listed) may reserve to itself any or all of the
authority or responsibility of the Committee under the Plan or may act as the
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any such authority or responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4(c)) shall include the Board.

5.         Eligibility and Participation. The only individuals eligible to
receive grants of Awards under this Plan are individuals who satisfy the
standards for “inducement awards” under Rule 303A.08 of the NYSE Listed Company
Manual. Specifically, each Employee is eligible to participate in the Plan only
if (a) the Employee has not previously been an Employee, or is commencing
employment with the Company or a Subsidiary following a bona fide period of
non-employment by the Company or a Subsidiary, (b) he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and (c) such grant is a material inducement to his or her entering
into employment with the Company or a Subsidiary. Subject to the provisions of
the Plan, the Committee may, from time to time, select

 

6



--------------------------------------------------------------------------------

from all eligible Employees those to whom Awards shall be granted and shall
determine, in its sole discretion, the nature of any and all terms permissible
by Applicable Law and the amount of each Award. Promptly following the grant of
any Award under the Plan, the Company will (x) notify the NYSE in writing of the
use of the “inducement award” exemption under Rule 303A.08 of the NYSE Listed
Company Manual with respect to the Award, and (y) disclose in a press release
the material terms of the Award, including each Participant who received the
Award and the number of Shares involved.

6.         Stock Options. Subject to the terms and conditions of the Plan, Stock
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

(a) Award Agreement. Each Stock Option shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the Stock Option, the number
of Shares covered by the Stock Option, the conditions upon which the Stock
Option shall become vested and exercisable and such other terms and conditions
as the Committee shall determine and which are not inconsistent with the terms
and conditions of the Plan.

(b) Exercise Price. The exercise price per Share of a Stock Option shall be
determined by the Committee at the time the Stock Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Stock Option (other than a Substitute
Award) be less than one hundred percent (100%) of the Fair Market Value of a
Share on the Date of Grant.

(c) Term. The term of a Stock Option shall be determined by the Committee and
set forth in the related Award Agreement; provided, however, that in no event
shall the term of any Stock Option exceed ten (10) years from its Date of Grant.

(d) Exercisability. Stock Options shall become vested and exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement. Such terms and conditions may
include, without limitation, the satisfaction of (i) performance goals based on
one or more Performance Objectives, and (ii) time-based vesting requirements.

(e) Exercise of Stock Options. Except as otherwise provided in the Plan or in a
related Award Agreement, a Stock Option may be exercised for all or any portion
of the Shares for which it is then exercisable. A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares. The exercise price of a Stock Option may be
paid: (i) in cash or its equivalent; (ii) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
Applicable Laws); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) through any other method approved by the Committee in
its sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.

 

7



--------------------------------------------------------------------------------

7.         Stock Appreciation Rights. Subject to the terms and conditions of the
Plan, Stock Appreciation Rights may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

(a) Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.

(b) Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted and shall be specified in the related Award Agreement; provided,
however, that in no event shall the exercise price per Share of any Stock
Appreciation Right (other than a Substitute Award) be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.

(c) Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided, however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its Date of Grant.

(d) Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become vested and exercisable at such times and upon such terms and
conditions as may be determined by the Committee and set forth in the related
Award Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and (ii) time-based vesting requirements.

(e) Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Appreciation
Right is to be exercised. Upon exercise, a Stock Appreciation Right shall
entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.

8.         Restricted Shares. Subject to the terms and conditions of the Plan,
Restricted Shares may be granted or sold to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

 

8



--------------------------------------------------------------------------------

(a) Award Agreement. Each Restricted Shares Award shall be evidenced by an Award
Agreement that shall specify the number of Restricted Shares, the restricted
period(s) applicable to the Restricted Shares, the conditions upon which the
restrictions on the Restricted Shares will lapse and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan.

(b) Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Shares as it may deem
advisable, including, without limitation, a requirement that the Participant pay
a purchase price for each Restricted Share, restrictions based on the
achievement of specific Performance Objectives, time-based restrictions or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by Applicable Law, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.

(c) Custody of Certificates. To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing Restricted Shares in the
Company’s possession until such time as all terms, conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.

(d) Rights Associated with Restricted Shares during Restricted Period. During
any restricted period applicable to Restricted Shares: (i) the Restricted Shares
may not be sold, transferred, pledged, assigned or otherwise alienated;
(ii) unless otherwise provided in the related Award Agreement, the Participant
shall be entitled to exercise full voting rights associated with such Restricted
Shares; and (iii) the Participant shall be entitled to all dividends and other
distributions paid with respect to such Restricted Shares during the restricted
period; provided, however, that that any dividends with respect to unvested
Restricted Shares shall be accumulated or deemed reinvested in additional
Restricted Shares until such Award is earned and vested, and shall be subject to
the same terms and conditions as the original Award (including service-based
vesting conditions and the achievement of any Performance Objectives).

9.         Restricted Share Units. Subject to the terms and conditions of the
Plan, Restricted Share Units may be granted or sold to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

(a) Award Agreement. Each Restricted Share Unit Award shall be evidenced by an
Award Agreement that shall specify the number of units, the restricted period(s)
applicable to the Restricted Share Units, the conditions upon which the
restrictions on the Restricted Share Units will lapse, the time and method of
payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

(b) Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Share Units as it may
deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements.

 

9



--------------------------------------------------------------------------------

(c) Form of Settlement. Restricted Share Units may be settled in whole Shares,
cash or a combination thereof, as specified by the Committee in the related
Award Agreement.

10.         Other Share-Based Awards. Subject to the terms and conditions of the
Plan, Other Share-Based Awards may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion. Other Share-Based Awards are Awards that are valued in
whole or in part by reference to, or otherwise based on the Fair Market Value
of, Shares, and shall be in such form as the Committee shall determine,
including without limitation, unrestricted Shares or time-based or
performance-based units that are settled in Shares and/or cash.

(a) Award Agreement. Each Other Share-Based Award shall be evidenced by an Award
Agreement that shall specify the terms and conditions upon which the Other
Share-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

(b) Form of Settlement. An Other Share-Based Award may be settled in whole
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

11.         Dividend Equivalents. Awards may provide the Participant with
dividend equivalents, on a contingent basis and either in cash or in additional
Shares, as determined by the Committee in its sole discretion and set forth in
the related Award Agreement; provided, however, that that any dividend
equivalents with respect to an unvested Award shall be accumulated or deemed
reinvested until such Award is earned and vested, and shall be subject to the
same terms and conditions as the original Award (including service-based vesting
conditions and the achievement of any Performance Objectives). Notwithstanding
the foregoing, no dividend equivalents shall be granted with respect to Shares
underlying a Stock Option or Stock Appreciation Right.

12.         Compliance with Section 409A. Awards shall be designed and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A of the Code. To the extent
that the Committee determines that any Award is subject to Section 409A of the
Code, the Award Agreement shall incorporate the terms and conditions necessary
to avoid the imposition of an additional tax under Section 409A of the Code upon
a Participant. Notwithstanding any other provision of the Plan or any Award
Agreement (unless the Award Agreement provides otherwise with specific reference
to this Section 12): (a) an Award shall not be granted, deferred, accelerated,
extended, paid out, settled, substituted or modified under the Plan in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code upon a Participant; and (b) if an Award is subject to Section 409A of
the Code, and if the Participant holding the award is a “specified employee” (as
defined in Section 409A of the Code, with such classification to be determined
in accordance with the methodology

 

10



--------------------------------------------------------------------------------

established by the Company), then, to the extent required to avoid the
imposition of an additional tax under Section 409A of the Code upon a
Participant, no distribution or payment of any amount shall be made before the
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A of the Code) or, if earlier, the date
of the Participant’s death. Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local, or non-United States law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.

13.         [Reserved]

14.         Transferability. Except as otherwise determined by the Committee, no
Award or dividend equivalents paid with respect to any Award shall be
transferable by the Participant except by will or the laws of descent and
distribution; provided, that if so determined by the Committee, each Participant
may, in a manner established by the Committee, designate a beneficiary to
exercise the rights of the Participant with respect to any Award upon the death
of the Participant and to receive Shares or other property issued or delivered
under such Award. Except as otherwise determined by the Committee, Stock Options
and Stock Appreciation Rights will be exercisable during a Participant’s
lifetime only by the Participant or, in the event of the Participant’s legal
incapacity to do so, by the Participant’s guardian or legal representative
acting on behalf of the Participant in a fiduciary capacity under state law
and/or court supervision.

15.         Adjustments. In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation), such as a stock
dividend, stock split, reverse stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be an equitable adjustment in the numbers of Shares
specified in Section 3 of the Plan and, with respect to outstanding Awards, in
the number and kind of Shares subject to outstanding Awards, and the exercise
price or other price of Shares subject to outstanding Awards, in each case to
prevent dilution or enlargement of the rights of Participants. In the event of
any other change in corporate capitalization, or in the event of a merger,
consolidation, liquidation, or similar transaction, the Committee may, in its
sole discretion, cause there to be an equitable adjustment as described in the
foregoing sentence, to prevent dilution or enlargement of rights; provided,
however, that, unless otherwise determined by the Committee, the number of
Shares subject to any Award shall always be rounded down to a whole number.
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding Awards such
alternative consideration (including cash) as it, in good faith, may determine
to be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced. Notwithstanding the foregoing, the
Committee shall not make any adjustment pursuant to this Section 15 that would
(a) cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A of the Code or (b) cause an Award that is subject
to Section 409A of the Code to fail to satisfy the requirements of Section 409A
of the Code. The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on all Participants and any other
persons claiming under or through any Participant.

 

11



--------------------------------------------------------------------------------

16.         Fractional Shares. The Company shall not be required to issue or
deliver any fractional Shares pursuant to the Plan and, unless otherwise
provided by the Committee, fractional shares shall be settled in cash.

17.         Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or Stock Appreciation Right exercise, the vesting of
or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Committee may permit or require these obligations to be satisfied
by having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of a Stock Option or Stock
Appreciation Right or upon the vesting or settlement of an Award, or by
tendering Shares previously acquired, in each case having a value (as determined
by the Company) equal to the minimum amount required by Applicable Law to be
withheld or paid (or such other amount that will not result in adverse
accounting consequences for the Company or a Subsidiary). Any such elections are
subject to such conditions or procedures as may be established by the Committee
and may be subject to disapproval by the Committee.

18.         Foreign Employees. Without amending the Plan, the Committee may
grant Awards to Participants who are foreign nationals, or who are subject to
Applicable Laws of one or more non-United States jurisdictions, on such terms
and conditions different from those specified in the Plan as may in the judgment
of the Committee be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of Applicable Laws of other
countries in which the Company or its Subsidiaries operate or have employees.

19.        Termination for Cause; Forfeiture of Awards.

(a) Termination for Cause. If a Participant’s employment is terminated by the
Company or a Subsidiary for Cause, as determined by the Committee in its sole
discretion, then, promptly upon receiving notice of the Committee’s
determination, the Participant shall: (i) forfeit all Awards to the extent then
held by the Participant; and (ii) to the extent demanded by the Committee in its
sole discretion, (A) return to the Company or the Subsidiary all Shares that the
Participant has not disposed of that had been acquired, pursuant to Awards
within 2 years prior to the Participant’s date of termination in exchange for
payment by the Company or the Subsidiary of any amount actually paid therefor by
the Participant; and (B) with respect to any Shares acquired pursuant to an
Award within 2 years prior to the Participant’s date of termination that were
disposed of, pay to the Company or the Subsidiary, in cash, the excess, if any,
of: (x) the Fair Market Value of the Shares on the date acquired, over (y) any
amount actually paid by the Participant for the Shares.

 

12



--------------------------------------------------------------------------------

(b) Compensation Recovery Policy. Any Award granted to a Participant or amounts
paid thereunder shall be subject to forfeiture or repayment pursuant to the
terms of any applicable compensation recovery policy adopted by the Company,
including any such policy that may be adopted to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the Securities and Exchange Commission rule or applicable securities exchange.

(c) Set-Off and Other Remedies. To the extent that amounts are not immediately
returned or paid to the Company as provided in this Section 19, the Company may,
to the extent permitted by Applicable Laws, seek other remedies, including a set
off of the amounts so payable to it against any amounts that may be owing from
time to time by the Company or a Subsidiary to the Participant for any reason,
including, without limitation, wages, or vacation pay or other benefits;
provided, however, that, except to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4), such offset shall not apply to amounts that are
“deferred compensation” within the meaning of Section 409A of the Code.

 

  20.

Change in Control.

(a) Committee Discretion Regarding Assumption of Awards. The Committee may, in
its sole discretion and without the consent of Participants, either by the terms
of the Award Agreement applicable to any Award or by resolution adopted prior to
the occurrence of a Change in Control, determine whether and to what extent
outstanding Awards under the Plan shall be assumed, converted or replaced by the
resulting entity in connection with the Change in Control (or, if the Company is
the resulting entity, whether such Awards shall be continued by the Company), in
each case subject to equitable adjustments in accordance with Section 15 of the
Plan.

(b) Treatment of Awards that are Assumed. To the extent outstanding Awards
granted under the Plan are assumed, converted or replaced by the resulting
entity in the event of a Change in Control (or, if the Company is the resulting
entity, to the extent such Awards are continued by the Company) as provided in
Section 20(a) of the Plan, then, except as otherwise provided in the applicable
Award Agreement or in another written agreement with the Participant, or in a
Company severance plan applicable to the Participant:

(i) Any such outstanding Awards that are subject to Performance Objectives shall
be converted to service-based Awards by the resulting entity (A) as if “target”
performance had been achieved, if the Change in Control occurs before the end of
the applicable performance period, or (B) based on actual performance for the
completed performance period, as determined by the Committee, if the Change in
Control occurs after the end of the applicable performance period; and in either
case, such converted Awards shall continue to vest and become exercisable (as
applicable) based on the Participant’s continued employment during the remaining
vesting period;

(ii) All other such outstanding Awards shall continue to vest and become
exercisable (as applicable) based on the Participant’s continued employment
during the remaining vesting period, if any; and

 

13



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, if the Participant’s employment is
terminated during the twenty four (24) months following the Change in Control
(A) by the Company without Cause, (B) on account of the Participant’s death or
disability (as defined in the Teradata Long-Term Disability Plan or another
long-term disability plan sponsored by the Company), or (C) by the Participant
for “Good Reason”, if such Participant participates in the Teradata Change in
Control Severance Plan, a Teradata Severance Policy or a similar arrangement
that defines “Good Reason” in the context of a resignation following a Change in
Control (or similar transaction), all such outstanding Awards shall become
vested and exercisable (as applicable) in full, effective as of the date of such
termination, and any such Awards that are Stock Options or Stock Appreciation
Rights shall remain exercisable until the earlier of (x) the first anniversary
of such termination of employment, and (y) the expiration of the term of such
Stock Option or Stock Appreciation Right.

(c) Treatment of Awards that are not Assumed. To the extent outstanding Awards
granted under the Plan are not assumed, converted or replaced by the resulting
entity in connection with a Change in Control (or, if the Company is the
resulting entity, to the extent such Awards are not continued by the Company) in
accordance with Section 20(a) of the Plan, then, except as otherwise provided in
the applicable Award Agreement or in another written agreement with the
Participant, or in a Company severance plan applicable to the Participant, then,
effective immediately prior to the Change in Control:

(i) All service-based and performance-based vesting restrictions with respect to
all such outstanding Awards shall lapse, with any applicable Performance
Objectives deemed to be satisfied (A) as if “target” performance had been
achieved, if the Change in Control occurs before the end of the applicable
performance period, or (B) based on actual performance for the completed
performance period, as determined by the Committee, if the Change in Control
occurs after the end of the applicable performance period; and all such Awards
shall become fully vested and exercisable (as applicable), effective as of the
date of such Change in Control; and

(iii) Subject to Section 20(d), all such outstanding Awards that are Stock
Options or Stock Appreciation Rights shall remain exercisable until the earlier
of (A) the first anniversary of such termination of employment, and (B) the
expiration of the term of such Stock Option or Stock Appreciation Right.

(d) Cancellation Right. The Committee may, in its sole discretion and without
the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of the
Change in Control, provide that any outstanding Award (or a portion thereof)
shall, upon the occurrence of such Change in Control, be cancelled in exchange
for a payment in cash or other property (including shares of the resulting
entity in connection with a Change in Control) in an amount equal to the excess,
if any, of the Fair Market Value of the Shares subject to the Award, over any
exercise price related to the Award, which amount may be zero if the Fair Market
Value of a Share on the date of the Change in Control does not exceed the
exercise price per Share of the applicable Awards.

 

14



--------------------------------------------------------------------------------

  21.

Amendment, Modification and Termination.

(a) In General. The Board (via action by a majority of the “independent
directors” within the meaning of applicable rules of any securities exchange
upon which Shares are listed) may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part. The Plan is intended
to permit the Company to grant Awards to eligible Employees solely pursuant to
the “inducement award” exemption under Rule 303A.08 of the NYSE Listed Company
Manual, and the Plan shall be interpreted and administered in accordance with
such intent. It is expressly intended that stockholder approval of the Plan is
not required.

(b) Adjustments to Outstanding Awards. The Committee may in its sole discretion
at any time (i) provide that all or a portion of a Participant’s Stock Options,
Stock Appreciation Rights and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable; (ii) provide that all or
a part of the time-based vesting restrictions on all or a portion of the
outstanding Awards shall lapse, and/or that any Performance Objectives or other
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied; or (iii) waive any other limitation or
requirement under any such Award, in each case, as of such date as the Committee
may, in its sole discretion, declare. Additionally, the Committee shall not make
any adjustment pursuant to this Section 21(b) that would (x) cause any Award to
fail to qualify for the “inducement award” exemption under Rule 303A.08 of the
NYSE Listed Company Manual, or (y) cause an Award that is otherwise exempt from
Section 409A of the Code to become subject to Section 409A of the Code, or that
would cause an Award that is subject to Section 409A of the Code to fail to
satisfy the requirements of Section 409A of the Code.

(c) Prohibition on Repricing. Except for adjustments made pursuant to Sections
15 or 20, the Committee will not, without the approval of the stockholders of
the Company, authorize the amendment of any outstanding Stock Option or Stock
Appreciation Right to reduce the exercise price. No Stock Option or Stock
Appreciation Right will be cancelled and replaced with an Award having a lower
exercise price, or for another Award, or for cash without approval of the
stockholders of the Company, except as provided in Sections 15 or 20.
Furthermore, no Stock Option or Stock Appreciation Right will provide for the
payment, at the time of exercise, of a cash bonus or grant or sale of another
Award without approval of the stockholders of the Company. This Section 21(c) is
intended to prohibit the repricing of “underwater” Stock Options or Stock
Appreciation Rights without stockholder approval and will not be construed to
prohibit the adjustments provided for in Sections 15 or 20.

(d) Effect on Outstanding Awards. Notwithstanding any other provision of the
Plan to the contrary (other than Sections 15, 20, 21(b) and 23(e)), no
termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award.

22.         Applicable Laws. The obligations of the Company with respect to
Awards under the Plan shall be subject to all Applicable Laws and such approvals
by any governmental agencies as the Committee determines may be required. The
Plan and each Award Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

 

15



--------------------------------------------------------------------------------

  23.

Miscellaneous.

(a) Stock Ownership Guidelines. By accepting any benefit under the Plan, each
Participant thereby agrees to comply with the terms and conditions of the
Company’s Executive Stock Ownership Guidelines and/or other similar policies,
including the retention ratios contained therein, each as in effect from time to
time and to the extent applicable to the Participant.

(b) Deferral of Awards. Except with respect to Stock Options, Stock Appreciation
Rights and Restricted Shares, the Committee may permit Participants to elect to
defer the issuance or delivery of Shares or the settlement of Awards in cash
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of the Plan. The Committee also may provide that deferred
issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts. All elections and deferrals
permitted under this provision shall comply with Section 409A of the Code,
including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

(c) No Right of Continued Employment. The Plan shall not confer upon any
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall it interfere in any way with any right the Company
or any Subsidiary would otherwise have to terminate such Participant’s
employment at any time. No Employee shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.

(d) Unfunded, Unsecured Plan. Neither a Participant nor any other person shall,
by reason of participation in the Plan, acquire any right or title to any
assets, funds or property of the Company or any Subsidiary, including without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary may set aside in anticipation of any liability under the Plan. A
Participant shall have only a contractual right to an Award or the amounts, if
any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

(e) Severability. If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

(f) Acceptance of Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

 

16



--------------------------------------------------------------------------------

(g) Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award Agreements shall be deemed to refer to
such successors.

[END OF DOCUMENT]

 

17